DETAILED ACTION
The amendment filed 08/24/2021, the Applicant filed claims 15, 23 and 34 are amended. Claims 15-34 are pending. No new matter is added. 

Response to Arguments
Applicant's arguments filed08/24/2021, pages 10-12 have been fully considered but they are not persuasive.

The Applicant mainly argues on pages 11 and 12 – “according to the teaching of Fan, each particle 1 maintains information including: the personal best position discovered by the particle so far, the best position found by the entire swarm so far. However, Fan is silent about how to determine an optimal position especially by comparing the fitness value of each of particles with a fitness value of the particle at the previous search position. In view of the above, Applicant respectfully submits Fan does not disclose each and every feature of present independent claims 15, 23 and 34. Secondary reference Ren also does not remedy the deficiencies of Fan with respect to present independent claims 15, 23 and 34, as Ren was cited merely to disclose additional features of the dependent claims. Therefore, Fan and Ren, whether taken alone or in any combination, do not render present independent claims 15, 23 and 34 obvious”.

However, Examiner respectfully disagrees with the Applicant’s arguments for following reasons.



The amendments presented includes 35 U.S.C. 112(b) rejections due to above discussed issues. Therefore, independent claims are rejected under 35 U.S.C. 112(b) and after complete search and considerations, there is no prior art rejections to the claims. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20, 23-25, 28-31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 15, 23 and 34 recite limitations – The claimed and argued limitations recite – “an optimal position sub-circuit, configured to compare the fitness value of each of particles with a fitness value of the particle at the previous search position to determine a maximum one of the fitness values as a local optimal solution of the particle during the search process and determine a maximum fitness value among the local optimal solutions of all the particles as a global optimal solution”.  The limitations appears to be 

Therefore, Examiner suggests amending claims in order to render the claims definite by explicitly defining the discussed issues above. 

Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, rejected similarly. 

Dependent claims 21 and 26 include features that define the iterative process of maximum fitness value search of swarm particle explicitly. Therefore, claims 21 and 26 are not rejected under 35 U.S.C. 112(b). Claims 22, 27 and 33 are dependent on claims 21, 26 and 32, therefore, also not rejected under 35 U.S.C. 112(b). 




Allowable Subject Matter
Claims 15-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-8301406-B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Pinalben Patel/Examiner, Art Unit 2661